Plaintiff in error, Ward, was tried and convicted on an information charging that in Creek county, on or about the 20th day of November, 1917, he did have in his possession, at his place of business in the town of Shamrock, five quarts of whisky with intent to sell the same, and, in accordance with the verdict of the jury he was sentenced to be confined for 90 days in the county jail and pay a fine of $100. From the judgment an appeal was perfected by filing in this court, on June 7, 1918, a petition in error with case-made.
No brief has been filed. When the case was called for final submission, the Attorney General moved to affirm the judgment for failure to prosecute the appeal. For the reason stated therein the motion is sustained, and the judgment of the lower court affirmed. Mandate forthwith. *Page 698